Citation Nr: 0625311	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
December 2005, at which time the Board remanded the case for 
further action by the originating agency.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.

In November 2004, the appellant attended a hearing before a 
hearing officer at the Newark RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The veteran died in February 1998 solely due to the 
effects of pulmonary hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for a left ankle disability; the disability was 
rated as 10 percent disabling.

3.  Pulmonary hypertension was not present in service or 
until many years thereafter and was not etiologically related 
to service.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in January 2006, subsequent to its initial 
adjudication of the claim, to include notice that she should 
submit all pertinent evidence in his possession.  Although 
the appellant has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's cause 
of death.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that the veteran's service medical 
records and post-service treatment records are of record.  
Neither the appellant nor her representative has identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim on a de novo basis in May 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the 
appellant's claim.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Analysis

The certificate of death indicates that the veteran died in 
February 1998 as a result of pulmonary hypertension.  No 
other condition was identified as an immediate or 
contributory cause of death.   

At the time of the veteran's death, service connection was in 
effect for a left ankle disability with an assigned rating of 
10 percent.  

There is no medical evidence suggesting that pulmonary 
hypertension or any other lung disability was present in 
service or until many years thereafter, or suggesting that 
the it is etiologically related to service.  His service 
medical records contain no treatment, complaints, or 
diagnosis related to his lungs.  Also, there was no 
indication of any type of hypertension.  In addition, at VA 
examinations conducted in October 1947 and April 1948, the 
veteran's respiration was noted to be normal, with clear 
lungs and normal breath sounds.  Here again, there was no 
indication of any type of hypertension and the veteran's 
blood pressure was within Norman limits.  Hospital records 
from February 1998 indicate that the veteran had a one year 
history of pulmonary hypertension and contain no evidence of 
a nexus linking his pulmonary hypertension to active duty 
service.

The appellant contends that the veteran's death from 
pulmonary hypertension was caused by his active duty service 
as a member of the chemical mortar battalion.  The Board 
recognizes the sincerity of her belief in the merits of the 
claim; however, laypersons, such as the appellant, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no medical evidence suggesting that the veteran's 
service-connected disability played a material causal role in 
his death.  In light of the absence of any medical evidence 
supportive of the claim, the Board must conclude that the 
preponderance of the evidence is against the claim.  
Accordingly, this appeal will be denied.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


